Citation Nr: 9932684	
Decision Date: 11/19/99    Archive Date: 11/29/99

DOCKET NO.  98-01 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for substance abuse as 
secondary to service-connected post-traumatic stress disorder 
(PTSD). 

2.  Entitlement to a separate rating for depression. 

3.  Entitlement to an increased rating for service-connected 
PTSD, currently rated as 50 percent disabling. 

4.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to February 
1972. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.  


FINDINGS OF FACT

1.  There is no competent medical evidence of record to 
demonstrate a nexus between the veteran's currently diagnosed 
cannabis abuse or reported alcohol abuse and his service-
connected PTSD. 

2.  The veteran's depression is rated as part of his service-
connected disability of PTSD. 

3.  The veteran's service-connected PTSD is productive of no 
more than considerable social and industrial impairment, and 
is primarily manifested by occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: restricted affect, slowed speech, decreased 
motivation and mildly dysphoric mood, and difficulty in 
establishing and maintaining effective work and social 
relationships. 

4.  The veteran's service-connected disability consists of 
PTSD, currently rated as 50 percent disabling; his non-
service-connected disorders include cannabis abuse, a 
psychotic disorder, angina, and a low back disorder. 

5.  The veteran's service-connected disability of PTSD is not 
of sufficient severity as to preclude him from engaging in 
all types of substantially gainful employment consistent with 
his education and occupational background.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for substance abuse secondary to service-connected PTSD is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991). 

2.  The veteran's claim of entitlement to a separate rating 
for depression lacks entitlement under the law.  38 C.F.R. 
§§ 3.310(a), 4.14 (1998).

3.  The schedular criteria for a rating in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(1998), 4.132, Diagnostic Code 9411 (1996).

4.  The criteria for a total rating based on individual 
unemployability due to the veteran's service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection: Substance Abuse

Service connection may be granted for a disability 
resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  Disability which is 
proximately due to or the result of a service-connected 
disease or injury shall also be service connected.  
Secondary service connection may be granted for the 
degree to which a non-service-connected disorder is 
aggravated by a service-connected disorder.  When service 
connection is established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (1998); Allen 
v. Brown, 7 Vet. App. 439 (1995).  

Claims for secondary service connection must be well 
grounded.  Where the issue is whether a service-connected 
disability has increased based on an allegation that it 
caused a new disease, a claimant, even though service 
connected for one of the disease entities, must provide 
medical evidence of such causal relationship.  See 
Libertine v. Brown, 9 Vet. App. 521 (1996); Jones v. 
Brown, 7 Vet. App. 134, 138 (1994). 

The veteran contends that he has substance abuse disorders of 
cannabis abuse and alcohol abuse which are etiologically 
related to his service-connected PTSD, due to his attempts to 
"self-medicate" PTSD symptoms.  However, there is no 
competent medical evidence of record to relate any substance 
abuse disorder to his service-connected PTSD.  While the 
medical evidence reflects a diagnosis of poly-substance abuse 
(July 1995 VA examination) and of cannabis abuse (March 1998 
VA examination), the examiners did not relate these diagnoses 
to the veteran's service-connected disability of PTSD.  
Though the veteran has reported that he has abused alcohol, 
the record does not reflect a current diagnosis of alcohol 
abuse or that such abuse is related to PTSD.  The mere 
recording by the examiners of the veteran's history of 
substance abuse is not medical evidence of etiology.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence which 
is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute competent medical evidence).

As there is no competent medical evidence of record to relate 
any substance abuse disorder to the veteran's service-
connected PTSD, the Board must find his claim to be not well 
grounded.  38 U.S.C.A. § 5107(a).  The Board is aware of no 
circumstances in this matter which would put VA on notice 
that relevant evidence may exist or could be obtained which, 
if true, would make the claim "plausible."  See generally 
McKnight v. Gober, 131 F.3d 1483 (Fed.Cir. 1997). 

II. Separate Rating for Depression

The veteran contends that a separate disability rating is 
warranted for his depression.  The evidence of record 
reflects that various examinations have clinically noted the 
veteran's depressed affect and mood, and a July 1997 VA 
examination entered a separate diagnosis for dysthymia.  

As part of his service-connected PTSD, the currently assigned 
50 percent rating is based in part on the presence of 
depression, including depressed mood and affect.  A September 
1986 rating decision specifically included depression as part 
of the disability of PTSD, and subsequent Board and RO rating 
decisions have considered the presence of depression in the 
assignment of disability ratings for PTSD.  

VA disability compensation regulations specifically provide 
that the evaluation of the same disability (in this veteran's 
case, depression) under various diagnoses is to be avoided.  
38 C.F.R. § 4.14.  Thus, the veteran's depression may not be 
rated as part of his service-connected PTSD and also as a 
separate psychiatric disability.  In this case, the medical 
evidence has associated the veteran's depression with his 
PTSD.  For example, in the October 1985 VA examination 
resulted in the impression that the veteran's significant 
depressive features were associated with his PTSD.  While a 
July 1997 VA examination resulted in, among others, diagnoses 
of PTSD and dysthymic disorder, the examiner did not 
dissociate the two diagnoses.  Subsequently, a March 1998 VA 
examination resulted in a diagnosis of PTSD, no separate 
diagnosis of dysthymia or depression, and inclusion of the 
symptomatology of restricted affect and a dysphoric mood as 
part of PTSD symptomatology.  As a rating has been 
established for the veteran's secondary condition of 
depression or dysthymia as part of his service-connected 
PTSD, his depression must be considered a part of the 
original condition of PTSD.  

Controlling regulation provides that when service connection 
is established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  In this regard it is also 
noted that both depression and PTSD are evaluated under 
identical criteria, so that it would be awkward as well as a 
violation of 38 C.F.R. §  4.14 to give two ratings 

As a rating has already been provided for depression, as part 
of the veteran's service-connected PTSD, the veteran's 
contention that a separate disability rating is warranted is 
legal and not evidentiary in nature.  The Court has held that 
"where the law and not the evidence is dispositive, the 
claim should be denied or the appeal to the BVA terminated 
because of the absence of legal merit or the lack of 
entitlement under the law."  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Accordingly, the claim sought under the 
current legal theory must be denied for lack of legal merit.  
See Cacalda v. Brown, 9 Vet. App. 261, 265 (1996) (where law 
is dispositive, not evidence, the appeal should be terminated 
for lack of legal merit or entitlement); accord Luallen v. 
Brown, 8 Vet. App. 92 (1995).  

III. Increased Rating: PTSD

Initially, the Board notes that the veteran has presented a 
claim for an increased rating for service-connected PTSD that 
is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim that is 
plausible.  The Court has held that an allegation that a 
service-connected disability has increased in severity is 
sufficient to render the claim well grounded.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  The Board is also satisfied that 
all relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (1998).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Effective from January 1983, service connection has been in 
effect for the veteran's PTSD, including with depression.  An 
increased rating (in excess of 50 percent) was denied by the 
Board in March 1991.  In October 1994, the veteran filed a 
claim for an increased rating for his PTSD.  The veteran 
currently contends that a higher rating is warranted because 
the Social Security Administration, in 1985, found him unable 
to work. 

The Board notes the representative's argument, in the July 
1999 brief on appeal, that the veteran's August 1996 was 
sufficient to constitute a substantive appeal as to the 
September 1995 rating decision denial of increased rating for 
his service-connected PTSD.  The Board agrees that the 
veteran's August 1996 letter, submitted following notice of 
disagreement and issuance of a statement of the case and 
within one year of notification of the September 1995 rating 
decision denial of an increased rating for PTSD, and 
requesting "reconsideration" of his claim for increase for 
PTSD, was sufficient to constitute a substantive appeal as to 
the issues of increased rating for PTSD and entitlement to a 
total rating based on individual unemployability.  In this 
regard the Board is cognizant of all the evidence of record 
with particular reference to that assembled in association 
with the reopened claim.  The representative has requested 
that a docket number for 1996 be assigned to the current 
appeal.  However, what particular docket number to assign is 
not a critical part of the appeal;  rather, it is the 
"appeal period" that is more important.  

The Board notes that, by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
schedular criteria for rating mental disorders, including 
anxiety neurosis and PTSD, as set forth in 38 C.F.R. § 4.125 
to 4.132 (redesignated as 38 C.F.R. §§ 4.125-4.130).  See 61 
Fed. Reg. 52695-52702 (1996).  Where the law or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The Board notes that the RO has evaluated the 
veteran's claim under both the old criteria as well as the 
revised regulations. 

Under the criteria of 38 C.F.R. § 4.132, Diagnostic Code 
9411, in effect through November 6, 1996, a 50 percent 
disability rating encompassed considerable impairment in the 
ability to establish or maintain effective or favorable 
relationships with people, and situations where, by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  A 70 percent rating 
encompassed severe impairment in the ability to establish and 
maintain effective or favorable relationships with people, 
and psychoneurotic symptoms that were of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  38 C.F.R. § 4.132. 

Under the revised criteria of Diagnostic Code 9411, effective 
from November 7, 1996, PTSD will be rated in accordance with 
the General Rating Formula for Mental Disorders.  38 C.F.R. 
§ 4.130 (1998).  Under that formula, a 50 percent rating is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130.  A 70 percent rating is warranted for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  Id.

The evidence of record reflects that the veteran's service-
connected PTSD is primarily manifested by occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as restricted affect, slowed speech, 
decreased motivation and mildly dysphoric mood, and 
difficulty in establishing and maintaining effective work and 
social relationships, symptomatology encompassed by a 50 
percent rating.  The veteran's PTSD is not manifested by 
other symptomatology encompassed by a 50 percent rating, to 
include: circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- or long-
term memory; impaired judgment; or impaired abstract 
thinking.  38 C.F.R. § 4.130.   

At a VA compensation examination in March 1998, the veteran 
reported that he experienced nightmares, was unable to get 
along with anyone, including authority figures and co-
workers, was living alone, felt depressed, had decreased 
energy, and occasionally used alcoholic beverages and smoked 
marijuana daily.  Mental status examination revealed slowed 
speech and movement, restricted affect, and neutral to mildly 
dysphoric mood.  The diagnoses were PTSD by history and 
cannabis abuse.  The examiner assigned a Global Assessment of 
Functioning (GAF) score of 60.  The examiner noted that the 
veteran's Minnesota Multiphasic Personality Inventory (MMPI) 
was clearly indicative of an exaggeration of symptoms.  

At a VA compensation examination in July 1997, the veteran 
reported that he experienced intrusive memories and 
nightmares about Vietnam, flashbacks, avoidance, 
hyperarousal, depression, auditory hallucinations, and that 
he frequently made threats of violence toward others.  He 
also reported that he drank alcohol periodically and daily 
used marijuana.  The examiner noted that the veteran over-
reported symptoms on the MMPI-2.  The diagnoses were PTSD by 
history, cannabis dependence, cannabis-induced psychotic 
disorder, and dysthymia.  The examiner assigned a GAF score 
of 40.

A July 1997 VA Social and Industrial Survey reflects that the 
veteran was being seen every 2 to 3 months in the mental 
health clinic, was on tranquilizers and sleeping pills for 
his PTSD and depression, and that he had not been 
hospitalized that year for PTSD, though he had experienced 
periods of depression in May or June 1997.  With regard to 
PTSD symptoms, the veteran reported that he felt his symptoms 
were getting worse and he had been having more periods of 
depression and feelings of worthlessness in the previous 
year.  He reported flashbacks, nervousness, occasional 
paranoid feelings, and difficulty controlling his temper.  
The veteran reported that he used marijuana on a daily basis 
and was not ready to quit.  The VA social worker felt the 
veteran deserved consideration for a favorable rating for an 
increase in his PTSD. 

A June 1995 report from Eastway Behavioral Healthcare 
reflects the veteran's reporting of flashbacks, and that he 
had stressors unrelated to PTSD which included financial 
problems, divorce, and not seeing his children.  He was noted 
to have a depressed affect and sense of hopelessness, 
impaired judgment, severe depression, and an unresolved issue 
of cannabis use. 

VA treatment records in December 1994, 1995, and 1996 that 
the veteran was seen on several occasions for PTSD, and 
reflect the veteran's reporting of not sleeping well, with 
continued problems with his ex-wife and children, with an 
essentially unchanged situation, anxiety, violent attitude, 
and continued use of alcohol and marijuana.  In September 
1996, he was found to have severe depression and suicidal 
thoughts, and in December 1996 he was found to be depressed.  

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th ed. 1994) (DSM-IV).  A GAF of 40 is 
defined as some impairment in reality testing or 
communication, or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.  A GAF score of 41 to 50 is defined as "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Richard v. Brown,  9 Vet.  
App. 266 (1996).  The GAF score is based on all of the 
veteran's psychiatric impairments.

The Board notes that, while the July 1997 examination 
assigned a GAF score of 40, such examination included 
diagnoses of cannabis dependence and cannabis-induced 
psychotic disorder, for which service connection has not been 
established.  The treatment records reflect the veteran's 
ongoing daily use of cannabis and periodic alcohol use 
simultaneous with his complaints of PTSD symptoms.  
Additionally, the treatment records and examination reports 
reflect that the veteran has additional nonservice-related 
financial problems, divorce, and concerns about not seeing 
his children.  The psychiatric impairment attributable to the 
veteran's nonservice-connected disorders may not be 
considered in determining the current level of psychiatric 
disability manifested by his service-connected PTSD.  See 
38 C.F.R. § 4.14 ("the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation . . . [is] to be avoided").  

In this regard, the Board notes that the veteran is in 
receipt of Social Security disability benefits; however, this 
determination was based on findings that the veteran had PTSD 
and a substance abuse disorder.  Moreover, Social Security 
Administration decisions, while pertinent to the adjudication 
of a claim for VA benefits, and evidence which is to be 
weighed, are not controlling for VA purposes.  See Collier v. 
Derwinski, 1 Vet. App. 413 (1991); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).

With regard to the use of GAF scores, the most recent 
evidence of record (March 1998) reflects a GAF score of 60, a 
score which even includes the veteran's non-service-connected 
cannabis abuse, alcohol use, and other nonservice-related 
stressors in his life.  As indicated, the use of nonservice-
connected manifestations not resulting from service-connected 
disease or injury may not be considered in establishing the 
service-connected rating.  38 C.F.R. § 4.14.  The veteran's 
service-connected PTSD symptomatology with depression 
necessarily results in impairment to a lesser degree that 
that reflected by a GAF score of 60.  Even so, a 60 GAF score 
indicates only moderate symptoms or "moderate difficulty in 
social, occupational, or school functioning."  Carpenter  v. 
Brown, 8 Vet. App. 240, 242 (1995).  Based on the most 
recently reported score 60, or a higher GAF score which 
reflects actual impairment due to the veteran's service-
connected disability of PTSD with depression, it would appear 
that the moderate symptoms reflected by a GAF score of 60 are 
at least appropriately rated under the current 50 percent 
rating reflecting occupational and social impairment with 
reduced reliability and productivity, with difficulty in 
establishing and maintaining effective work and social 
relationships. 

The Board finds that the preponderance of the evidence is 
against a finding that a rating in excess of 50 percent is 
warranted, as the evidence of record does not demonstrate 
that the veteran's service-connected PTSD is productive of 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
or thinking, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); or inability to establish and maintain effective 
relationships.  While the veteran has impairment of mood, the 
mood was found to be mildly dysphoric.  Likewise, while the 
veteran has depression (dysthymia) associated with PTSD, the 
evidence does not demonstrate that the depression affects his 
ability to function independently, appropriately and 
effectively.  While the veteran has been noted to have some 
paranoid type psychotic symptoms, these are attributable to 
his non-service-connected cannabis-induced psychotic 
disorder, and have not been associated with his service-
connected PTSD.  The Board notes the veteran's reported 
symptomatology regarding an inability to get along with 
authority figures or co-workers, including his threats of 
violence toward others, but notes that two examiners 
independently concluded that his reporting of symptomatology 
was exaggerated.  The Board notes that in 1995 the veteran 
was found to have impaired judgment and severe depression, 
and in 1996 was noted to have suicidal thoughts.  However, 
the more recent evidence of record does not reflect continued 
impairment of judgment or suicidal ideation.  While the Board 
has reviewed the entire recorded history of the veteran's 
service-connected disability, the Court has held that in an 
increased rating case, the present level of disability is of 
primary concern.  See Francisco, 7 Vet. App. at 58.

The Board has also considered a rating of the veteran's PTSD 
under the rating criteria in effect through November 6, 1996, 
but finds that a higher rating is not warranted under this 
criteria.  Based on the evidence cited above, the Board finds 
that the veteran's current symptomatology attributable to his 
service-connected PTSD is encompassed by a 50 percent rating, 
which includes considerable impairment in relationships with 
people and considerable industrial impairment.  The evidence 
does not reflect that, due to PTSD, the veteran has a severe 
impairment in the ability to establish and maintain effective 
or favorable relationships with people, or psychoneurotic 
symptoms associated with his service-connected PTSD which, by 
themselves, are productive of severe impairment in the 
ability to obtain or retain employment.  The veteran's social 
and industrial functioning is, the Board notes, also impaired 
by cannabis abuse and cannabis-induced psychotic disorder, 
which are not service-connected disabilities and may not 
serve to increase the disability rating for PTSD.  Therefore, 
a rating in excess of 50 percent under the rating criteria in 
effect through November 6, 1996 is not warranted.  For these 
reasons, the Board finds that an increased schedular rating 
for PTSD is not warranted.  See 38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

In reaching the above determination, the Board has considered 
the provisions of 38 U.S.C.A. § 5107(b), but there is not 
such a state of equipoise of the positive evidence with the 
negative evidence to otherwise permit a more favorable 
determination than granted in this decision. 


IV. TDIU

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 
100 percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age, provided that, if there is 
only one such disability, this disability is ratable at 60 
percent or more, or if there are two or more disabilities, 
there is at least one disability ratable at 40 percent or 
more and additional disabilities to bring the combined rating 
to 70 percent or more.  The veteran's employment history, 
educational and vocational attainment, as well as his 
particular physical disabilities are to be considered in 
making a determination on unemployability.  38 C.F.R. 
§§ 3.340, 3.341. 

In this case, the veteran's service-connected disability of 
PTSD is rated 50 percent disabling.  This disability rating, 
being less than 60 percent, does not, therefore, meet the 
schedular requirements for the assignment of a total service-
connected disability rating based upon individual 
unemployability.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 
3.340, 3.341, 4.16.  

Nevertheless, a total compensation rating based on individual 
unemployability may be granted even though the disability 
rating does not meet the schedular criteria if the veteran's 
disabilities, in light of his education and occupational 
background, preclude him from securing and following a 
substantially gainful occupation.  38 C.F.R. §§ 3.340, 3.341, 
4.16.  The term unemployability, as used in VA regulations 
governing total disability ratings, is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGC 75-91, 57 Fed.Reg. 2317 (1992).

The veteran's military occupational specialty was an armored 
crewman. The veteran reported that after service he worked at 
22 jobs between 1970 and 1980 and had not worked since 1982; 
this included work as a stockperson at an officers' club in 
1968 and 1969, work at an automotive warehouse for four 
weeks, work at a warehouse from 1975 to 1979, speedy delivery 
truck driver for 6 months in 1979, carpentry work at home, 
employment for a city for several months in 1980 stocking and 
checking films, employment with a glove company, inventory 
work with his brother, and performance of other general labor 
jobs.  He reported that he completed high school.  

The veteran's service-connected PTSD is primarily manifested 
by no more than considerable social and industrial 
impairment, and is primarily manifested by occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: restricted affect, slowed speech, 
decreased motivation and mildly dysphoric mood, and 
difficulty in establishing and maintaining effective work and 
social relationships.  His non-service-connected disorders 
include cannabis abuse, a psychotic disorder, angina, and a 
chronic low back disorder.

In this veteran's case, the veteran is not shown to be unable 
to obtain or maintain substantially gainful employment due to 
his service-connected disability of PTSD.  A VA examination 
in July 1995 resulted in the diagnostic impression of poly-
substance abuse, and an opinion that the veteran was not 
unemployable due to his PTSD.  The examiner recommended an 
inpatient treatment program for the veteran's poly-substance 
dependence.  Records from the Social Security Administration 
reflect that a disability based on unemployability was 
awarded in 1985 due to the veteran's PTSD and substance abuse 
disorder.  As indicated above, Social Security Administration 
decisions are not controlling for VA purposes.  Collier, 1 
Vet. App. 413; Murincsak, 2 Vet. App. 363. 

The Board may not consider the veteran's non-service-
connected disabilities in determining whether a total rating 
due to individual unemployability due to service-connected 
disabilities is warranted under VA disability benefits law.  
The test of individual unemployability is whether the 
veteran, as a result of his service-connected disabilities 
alone, is unable to secure or follow any form of 
substantially gainful occupation which is consistent with his 
education and occupational experience.  38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16; see also Hatlestad v. Brown, 
5 Vet. App. 524 (1993).

A Social and Industrial Survey in July 1997 reflects the 
veteran's belief that he is not employable due to stresses 
and that he isolated himself from others and spent most of 
his time at home, and reported daily use of marijuana.  The 
conclusion of the survey was that the veteran seemed unfit 
for future employment, and that an increase in PTSD was 
warranted.  However, this conclusion was based on 
consideration of all the veteran's disabilities, including 
his non-service-connected cannabis abuse.  

Although the veteran's PTSD is productive of considerable 
industrial impairment, based on the evidence of record, the 
Board finds that the disability does not preclude him from 
securing or following a substantially gainful occupation.  
See 38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 3.340, 
3.341, 4.16.  Accordingly, the Board concludes that the 
preponderance of the evidence is against a TDIU due to 
service-connected disability of PTSD (including depression 
associated therewith).

The Board has considered the applicability of the doctrine of 
affording the veteran the benefit of any existing doubt with 
regard to this issue on appeal and considered the evidence 
favorable to his claim, but the record does not demonstrate 
an approximate balance of positive and negative evidence as 
to warrant the resolution of this matter on that basis.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 3.102 (1998). 



ORDER

The veteran's claim of entitlement to service connection for 
substance abuse secondary to service-connected PTSD having 
been found to be not well grounded, the appeal is denied.

The claim of entitlement to service connection for depression 
as secondary to service-connected PTSD, being without legal 
merit, is denied.

An increased rating for PTSD is denied. 

A total disability rating for compensation purposes on the 
basis of individual unemployability is denied. 


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

